Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in the current application.
Claims 14-15 are withdrawn from consideration (see discussion, below).
Claims 1-13 and 16-18 are examined in the current application.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 16-18 in the reply filed on March 10th 2021 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10th 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5 and 17: The phrase “in particular” in lines 2 of claims 5 and 17, renders the claims indefinite, because it is unclear whether values outside of the recited ranges are part of the claimed invention. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter.
Regarding claim 9: The phrase “concentration activity” in line 3, renders the claim indefinite, because it is unclear what a carbon dioxide concentration activity means. The phrase is not defined by the claim, nor does the specification provide a clear definition, and one of ordinary skills in the art would not be reasonably apprised of its meaning. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.



Claims 1-3, 6-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US Pub. 2014/0072682 A1).

Regarding claims 1, 2, and 9-11: Jeong discloses a method of ripening bananas comprising arranging the bananas in a sealed room where the temperature,  introduction of ethylene, oxygen and nitrogen, and the expulsion of carbon dioxide are controlled and monitored to attain bananas with desired color (see Jeong abstract; paragraphs [0004]-[0005], [0043]-[0050], [0067], [0078], [0088]-[0096] and [[0103]; figures 1-9).
Regarding claim 3: Jeong discloses introducing into the ripening room gas a predetermined amount ethylene, which varies over the duration of the ripening process (see Jeong paragraph [0043]).
Regarding claims 6 and 7: Jeong discloses the ripening process comprises a plurality of phases where during the first phase the concentration of ethylene and carbon dioxide increase, and the concentration of oxygen decrease (see Jeong paragraphs [0043] and [0094]-[0096]).
Regarding claims 8 and 18: Jeong discloses the ripening process comprises a final stage where the carbon dioxide and oxygen concentration remain constant, as most of the ripening gas, ethylene, is removed (see Jeong paragraph [0043]).
Regarding claim 12: Jeong discloses the color impression of the ripening bananas is measure manually, automatically, or is assigned by means of an algorithm to a degree of ripeness described by a ripening number (see Jeong [0043] and [0094]-[0096]).
Regarding claim 13: Jeong discloses of the degree of ripeness is part of a control loop within the method (see Jeong abstract; paragraphs [0067] and [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Pub. 2014/0072682 A1).

Regarding claims 4, 5, 16 and 17: Jeong discloses a method of ripening bananas comprising arranging the bananas in a sealed room where the temperature,  introduction of ethylene, oxygen and nitrogen, and the expulsion of carbon dioxide are controlled and monitored to attain bananas with desired color (see Jeong abstract; paragraphs [0004]-[0005], [0043]-[0050], [0067], [0078], [0088]-[0096] and [[0103]; figures 1-9). Jeong also discloses a first stage where the bananas are exposed to an atmosphere comprising 100ppm to 300 ppm of ethylene, and a subsequent stage where most of the exogenous ethylene (i.e., at least 99%) is removed (see Jeong abstract; paragraph [0043]). Given the fact the claimed ethylene contents overlap the ethylene contents in Jeong, a prima facie case of obviousness exists (see MPEP §2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ASSAF ZILBERING/Examiner, Art Unit 1792